 1
 2
 3
 4                           UNITED STATES DISTRICT COURT
 5                         SOUTHERN DISTRICT OF CALIFORNIA
 6
 7   JAMES PYUNG LEE and HEE SOOK                        Case No.: 3.19-cv-02054-W-BLM
     NAM,
 8
                                       Plaintiffs,       CLARIFICATION REGARDING
 9                                                       PLAINTIFFS’ MOTION FOR
     v.                                                  EXTENSION OF TIME TO AMEND
10
                                                         COMPLAINT [DOC. 47]
     VERIMATRIX, INC., ROBIN “ROSS”
11
     COOPER, and, INSIDE SECURE,
12                                   Defendants.
13
14         On February 21, 2020, the Court granted Defendants’ motion to dismiss for failure
15   to state a claim with leave to amend. [Doc. 41.] Plaintiffs were ordered to file an
16   amended complaint on or before March 9, 2020.
17         On March 9, 2020, Plaintiffs filed a motion for extension of time to file an
18   amended complaint. [Doc. 47.] The Court will interpret this motion as an ex parte
19   application. Per Chambers Rules, ex parte applications that are not opposed within two
20   Court days will be considered unopposed and may be granted on that ground.
21         Further, the duplicate motion [Doc. 46] is DENIED AS MOOT.
22         IT IS SO ORDERED.
23   Dated: March 10, 2020
24
25
26
27
28

                                                     1
                                                                              3.19-cv-02054-W-BLM
